DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 08/29/2022. Claims 2, 5, 7, 15 and 17 are amended. Claims 1-20 are currently pending, with claims 17-20 withdrawn from consideration.
The objection of claim 15 has been withdrawn due to applicant’s amendment.
The rejection of claims 5 and 7 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/29/2022, with respect to the rejection(s) of claim(s) 2-5, 7, 10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Xiao; claim 8 under 35 U.S.C. 103 as being unpatentable over Xiao; claim 12 under 35 U.S.C. 103 as being unpatentable over Xiao in view of Lin; and claims 13-14 under 35 U.S.C. 103 as being unpatentable over Xiao in view of Xiao2, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
Applicant argues, with respect to independent claim 2, the slight lean as disclosed in Xiao does not mean the needle bundle 200 is anything other than parallel to and in full contact with the guide surface 122, and eliminating an offset would result in the device being inoperable (Remarks, pgs. 13-14).
	In response to applicant’s argument, it is respectfully submitted the arguments are narrower than the claim limitations. The claim recites “wherein the needle grouping is angled at a non-zero angle relative to the housing tip”. Xiao discloses needle bundle 200 contacting and abutting the guide surface (para. [0061]), but does not disclose tip portion of needle bundle 200 in parallel to and in full contact with the guide surface. Xiao discloses the needle bundle 200 including a slight lean off of axis A1, the longitudinal axis of shaft 240 (figs. 1-3A). Xiao further provides an example of the needles coming into contact with the guide surface, in which gaps 150 exist between needles in needle bundle 200 and guide surface 122, as well as varying levels of contact depending on how many needles are in contact with the guide surface (paras. [0063]-[0064]). One of ordinary skill would’ve understood the needle bundle 200 to contact the guide surface at specific sections and extend at an angle, due to leaning off of axis A1.
Applicant argues, with respect to dependent claim 8, Xiao does not disclose a non-zero angle, therefore such an angle cannot be a result effective variable to be optimized (Remarks, pg. 17).
	In response to applicant’s argument, it is respectfully submitted Xiao teaches a non-zero angle as discussed below, which may be optimized to the claimed range, since Xiao discloses a benefit to providing a slight lean off of axis A1 of the needle bundle 200, which one of ordinary skill would’ve understood to encompass an angle that may be optimized as claimed (para. [0055]).
Applicant argues, with respect to dependent claim 12, the Lin reference has nothing to do with biasing a needle against a contact surface, performing a function distinct from the present invention (Remarks, pgs. 20-21).
	In response to applicant’s argument, it is respectfully submitted one cannot show nonobviousness by attacking references individually (MPEP 2145 (IV)). As discussed below, the combination would further teach a reduction in lateral displacement, based upon the teachings of Lin. Lin teaches a tattoo device in the same field of endeavor, and one of ordinary skill would’ve understood the modification of the device of Xiao (as modified) with Lin to provide the stated benefits as discussed below, since Lin also teaches a drive shaft providing motion for a tattoo machine.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 15.
	Pg. 29 line 10-pg. 30 line 5 of the instant spec. describes the “biasing member” as including or being a diaphragm. “Biasing member” uses the generic placeholder “member” coupled with the term “biasing”, which is functional in that the limitation alternatively recites a member for biasing, and the term “member” is not preceded by a structural modifier since the term “biasing” does not imply any structure.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 7, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2019/0217072 A1) (previously of record).
	Regarding claim 2, Xiao discloses (abstract; paras. [0037]-[0116]; figs. 1-9c) a needle module for applying ink to skin of a subject, the needle module comprising: 
	a module housing (40, para. [0037], fig. 1) that extends along and defines a housing axis (longitudinal axis including axis A, fig. 1) and that includes a housing tip that defines a tip outlet (mouthpiece 100 including opening 120, para. [0037]; fig. 2), wherein the housing axis extends through the housing tip (longitudinal axis would continue through mouthpiece 100, fig. 3A), and wherein the module housing includes an ink reservoir (ink storage grooves 110, para. [0062]); and 
	a needle assembly (including needle bundle 200, para. [0037]; fig. 1) operatively supported within the module housing (fig. 1); 
	wherein the needle assembly includes: 
	a drive bar extending at least partially along a drive bar axis (drive shaft 35 connects to needle shaft portion 220 joined with shaft 240 along longitudinal axis of shaft, paras. [0048] and [0082]; figs. 2-3A); and 
	a needle grouping (needle bundle 200) extending from the drive bar at least partially along a needle grouping axis and terminating in one or more needles (one or more needle tips formed on tip portion 210 along axis A1, para. [0043]; figs. 2-3A); and 
	wherein the needle assembly is configured to reciprocate along the drive bar axis such that at least a portion of the needle grouping reciprocates into and out of the module housing via the tip outlet (needle shaft 240 and tip portion 210 driven downward to drive needle bundle into and out of mouthpiece 100, para. [0086]); wherein the needle grouping contacts the housing tip at a needle grouping contact location as the needle grouping reciprocates into and out of the module housing (tip portion 210 biased against guide surface 122 while moving up and down, para. [0089]; fig. 3A); and wherein the needle grouping is angled at a non-zero angle relative to the housing tip at the needle grouping contact location at least when the needle grouping extends out of the module housing (tip portion includes slight lean of needle bundle 200, which one of ordinary skill would’ve understood to have a non-zero angle, and therefore encompasses needle biased against guide surface 122 at an angle while moving up and down, paras. [0055] and [0089]).
	Regarding claim 3, Xiao discloses the device of claim 2. Xiao further discloses wherein the needle assembly is configured to translate relative to the module housing along a direction at least substantially parallel to the drive bar axis to transition among a plurality of positions defined between and including a retracted position, in which the needle grouping is maximally received within the module housing, and an extended position, in which the one or more needles extend maximally distal the housing tip (tip portion 210 reciprocates along axis A1, which is depicted as substantially parallel, see fig. 3A, between extended and retracted positions via the top and bottom of the stroke, therefore reaching maximum positioning in relation to the device, paras. [0086]-[0089]); wherein the needle assembly is biased toward the retracted position (resilient band 300 pulls tip portion back up, paras. [0040] and [0086]); and wherein the needle grouping is continuously and positively biased against the needle grouping contact location while the needle assembly reciprocates into and out of the module housing during operative use of the needle module (paras. [0086]-[0089]).
	Regarding claim 4, Xiao discloses the device of claim 2. Xiao further discloses wherein at least a portion of the needle grouping extends along the needle grouping axis at the needle grouping contact location (axis of needle grouping would shift upon needle bundle 200 leaning against guide surface 122, paras. [0055]-[0056] and [0086]-[0089]).
	Regarding claim 5, Xiao discloses the device of claim 2. Xiao further discloses wherein the needle grouping contact location includes one or more of: (i) a single point of contact; (ii) a discrete plurality of spaced-apart contact locations; (iii) a region of contact that extends along a direction at least substantially perpendicular to the needle grouping axis; and (iv) a region of contact that extends along a direction at least substantially parallel to the needle grouping axis (guide surface 122, which one of ordinary skill would’ve understood to include a region extending substantially parallel to axis A1, fig. 3A).
	Regarding claim 7, Xiao discloses the device of claim 2. Xiao further discloses wherein the needle grouping contact location shifts relative to the module housing along a direction at least substantially parallel to the drive bar axis as the needle assembly reciprocates into and out of the module housing (tip portion reciprocates along guide surface 122 and would therefore cause needle grouping contact location to shift during use of device, paras. [0086]-[0089]).
	Regarding claim 10, Xiao discloses the device of claim 2. Xiao further discloses wherein the needle grouping extends along the needle grouping axis from a needle grouping attachment end of the drive bar to the one or more needles (needle bundle 200 attached to distal end of shaft 240, figs. 2-3A).
	Regarding claim 15, Xiao discloses the device of claim 2. Xiao further discloses wherein the needle assembly is configured to translate relative to the module housing along a direction at least substantially parallel to the drive bar axis to transition among a plurality of positions defined between and including a retracted position, in which the needle grouping is maximally received within the module housing, and an extended position, in which the one or more needles extend maximally distal the housing tip (tip portion 210 reciprocates along axis A1, which is depicted as substantially parallel, see fig. 3A, between extended and retracted positions via the top and bottom of the stroke, therefore reaching maximum positioning in relation to the device, paras. [0086]-[0089]); wherein the module housing includes a drive end opposite the housing tip (proximal end of housing 40, figs. 1-3A); wherein the drive bar extends at least partially out of the drive end (shaft 240 extends out of housing 40, fig. 3A); and wherein the needle module further comprises: a housing cap (500, para. [0037]; figs. 1-3A) that is operatively coupled to the drive end (fig. 3A); and an elastic biasing member (resilient band 300, which corresponds to the structure disclosed for the biasing member interpreted under 112(f), para. [0040]; figs. 1-3B) that biases the needle assembly toward the retracted position (para. [0040]); wherein the biasing member is operatively coupled to each of the housing cap and the needle assembly and resiliently deforms as the needle assembly reciprocates between the retracted position and the extended position (band 300 looped around cap 500 and hook 230 of needle bundle 200 to pull needle bundle during each movement cycle, paras. [0040]-[0042] and [0051]-[0052]; fig. 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao.
	Regarding claim 8, Xiao discloses the device of claim 2. 
	Xiao further discloses wherein the housing tip defines a needle guide surface (122, para. [0037]) that includes the needle grouping contact location (tip portion biased against guide surface, para. [0052]); wherein the housing tip defines a contact location tangent plane that extends tangentially to one or both of the housing tip and the needle guide surface at the needle grouping contact location (annotated fig. 3A); and wherein the needle grouping contacts the housing tip (needle bundle 200 contacts guide surface 122 as it reciprocates, paras. [0052] and [0086]-[0089]).
	However, Xiao (as modified) fails to explicitly teach wherein the needle grouping contacts the housing tip with a housing contact angle, as measured between the needle grouping axis and the contact location tangent plane, that is at least 1 degree and at most 5 degrees.
	Xiao sets forth that the angle between the needle grouping axis and the contact location tangent plane is a result effective variable, wherein the angle must be optimized to reduce stress and bending of the needle bundle, and allow the operator to better see the position of the sharp needle tip(s) during operation (paras. [0055] and [0059]). Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the device of Xiao (as modified) to include a housing contact angle of at least 1 degree and at most 5 degrees as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image1.png
    883
    573
    media_image1.png
    Greyscale

Annotated Figure 3A of Xiao
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Lin (US 2012/0279330 A1).
	Regarding claim 12, Xiao discloses the device of claim 2. 
	However, Xiao fails to disclose wherein the drive bar is one or both of bent and curved between a reciprocating machine end of the drive bar and a needle grouping attachment end of the drive bar and about an axis that is perpendicular to the drive bar axis.
	Lin teaches (paras. [0019]-[0021]; fig. 2), in the same field of endeavor, an eyebrow tattoo machine including a drive bar (eccentric rotation shaft 20, para. [0019]) that is curved between a reciprocating machine end and a needle grouping attachment end of the drive bar (eccentric rotation shaft 20 has curved configuration between proximal and distal end, para. [0019]) and about an axis perpendicular to a drive bar axis (shaft 20 is curved and would therefore be curved along shaft axis, para. [0019]), for the purpose of moving the upper bearing into position, therefore preventing the swinging rod from transverse displacement and reducing its motion to swinging up and down, promoting efficiency of the device (paras. [0006] and [0020]-[0021]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive bar of Xiao with the eccentric motion as claimed, in order to reduce transverse displacement of additional structures within the device when desired, allowing the needle grouping to swing up and down during use and promoting overall efficiency of the device, based upon the teachings of Lin (paras. [0006] and [0020]-[0021]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Xiao (US 2020/0023175 A1, hereinafter ‘Xiao2’).
	Regarding claim 13, Xiao discloses the device of claim 2. 
	Xiao further discloses wherein the needle assembly is configured to translate relative to the module housing along a direction at least substantially parallel to the drive bar axis to transition among a plurality of positions defined between and including a retracted position, in which the needle grouping is maximally received within the module housing, and an extended position, in which the one or more needles extend maximally distal the housing tip (tip portion 210 reciprocates along axis A1, which is depicted as substantially parallel, see fig. 3A, between extended and retracted positions via the top and bottom of the stroke, therefore reaching maximum positioning in relation to the device, paras. [0086]-[0089]); wherein the module housing includes a drive end opposite the housing tip (proximal end of housing 40, figs. 1 and 3A); wherein the drive bar extends at least partially out of the drive end (shaft 240 extends out of housing 40, further note drive shaft 35 extends out of base device 30 as depicted in fig. 6); wherein the needle module further comprises a housing cap (500, para. [0037]) that is operatively coupled to the drive end (fig. 3A); wherein the housing cap engages the drive bar at least when the needle assembly is in the retracted position (shaft 240 extends through cap 500, paras. [0050] and [0054]; fig. 3A); 
	However, Xiao fails to disclose wherein the housing cap includes a drive bar receiver that receives and engages the drive bar at least when the needle assembly is in the retracted position; and wherein the drive bar receiver is configured to engage the drive bar to orient the drive bar in a nominal drive bar orientation such that: (i) the drive bar axis is nominally fully parallel to the housing axis at least when the needle assembly is in the retracted position; and (ii) the drive bar assumes an angular orientation relative to the housing axis such that the needle grouping contacts a needle guide surface of the module housing at least when the needle assembly is in the retracted position.
	Xiao2 teaches (paras. [0089]-[0094]; figs. 2A-2C and 6A-6D), in the same field of endeavor, a tattoo device including a needle assembly (needle bundle 200, para. [0051]), a drive bar (shaft 240, figs. 2A-2C) and a housing cap (500, para. [0089]; fig. 2C) including a drive bar receiver (shoulder 550 formed by upper channel 540 of cap 500, paras. [0089] and [0095]; fig. 6D) that receives and engages the drive bar at least when the needle assembly is in the retracted position (fig. 2C depicts cap 500 engaging shaft 240 when needle bundle 200 is in retracted position), wherein the drive bar receiver is configured to engage the drive bar to orient the drive bar in a nominal drive bar orientation (limits further upward movement of needle bundle and shaft 240, therefore orienting shaft 240 in a specific position, para. [0095]; figs. 2A-2C) such that (i) the drive bar axis is nominally fully parallel to the housing axis at least when the needle assembly is in the retracted position (fig. 2C depicts shaft 240 substantially parallel to axis A); and (ii) the drive bar assumes an angular orientation relative to the housing axis such that the needle grouping contacts a needle guide surface of the module housing at least when the needle assembly is in the retracted position (note angular orientation may be any angular orientation, such that shaft 240 reciprocating along axis A would include an angular orientation since the angle is not specified, and shaft 240 reciprocates while needle bundle 200 contacts needle guide surface 122, paras. [0056] and [0080]), for the purpose of functioning as a stopper to limit the upward movement of the shaft (para. [0089]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xiao’s cap to include a drive bar receiver to engage the drive bar stopper section as claimed, in order to function as a stopper to limit the upward movement of the shaft, as taught in Xiao2 (para. [0089]).
	Regarding claim 14, Xiao (as modified) teaches the device of claim 13. Xiao (as modified) further teaches wherein the drive bar includes a drive bar locator (enlarged stopper section 270, para. [0089]; fig. 2C of Xiao2); and wherein the drive bar receiver is configured to engage the drive bar locator at least when the needle assembly is in the retracted position to maintain the drive bar in the nominal drive bar orientation (fig. 2C of Xiao2).
Allowable Subject Matter
Claim 1 is allowed.
Claims 6, 9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	With respect to claims 1, 9 and 11, Xiao discloses the needle grouping angled relative to the housing tip (paras. [0054]-[0055]), but fails to explicitly disclose the needle grouping deviating from the drive bar axis, such that the needle grouping is angled relative to the drive bar as claimed. It would not be obvious to modify the device of Xiao to include the needle grouping angled relative to the drive bar, because Xiao already provides a mechanism for angling the needle grouping to contact the guide surface 122 via biasing member 300 and offset axes (fig. 3A).
	With respect to claim 6, Xiao discloses a needle grouping contact location and a guide surface, each having a longitudinal extent (fig. 3A), but fails to explicitly disclose the contact location longitudinal extent within the recited range of the guide surface longitudinal extent. It would not be obvious to modify the device of Xiao to include the contact location within the recited range, since the needle reciprocates along the guide surface to receive ink from the grooves, therefore extending along a majority of the guide surface.
	With respect to claim 16, Xiao discloses the needle grouping urged into contact with the housing tip via biasing member 300 biasing the needle grouping and drive bar (paras. [0040] and [0052]), and therefore fails to disclose the needle grouping or drive bar free from structures urging the needle grouping into contact with the housing tip as claimed. It would not be obvious to modify the device of Xiao to be free from structures as claimed, because Xiao does provide a biasing member to bias the needle grouping, and would therefore destroy the functionality of the device.
	With respect to base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a needle module for applying ink to skin of a subject comprising: a needle assembly including a drive bar extending along a drive bar axis, and a needle grouping extending along a needle grouping axis, wherein the needle grouping is coupled to the drive bar such that the needle grouping axis deviates from the drive bar axis by a needle grouping bias angle measured between the needle grouping axis and the drive bar axis, that is at least 1 degree and at most 5 degrees, in combination with the remaining structural features of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795